This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CHARLOTTE CONGER
 3 and SARA B. STUART,

 4                  Plaintiffs-Appellees,


 5          vs.                                                  No. 34,848



 6 KATHLEEN JACOBSON,

 7                  Defendant-Appellant.

 8 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 9 Raymond Z. Ortiz, District Judge

10 Charlotte Conger
11 Sara Stuart
12 Santa Fe, NM

13 Pro Se Appellees


14 Kathleen Jacobson
15 Santa Fe, NM

16 Pro Se Appellant
 1                             MEMORANDUM OPINION

 2 HANISEE, Judge.

 3   {1}   Defendant-Appellant Kathleen Jacobsen (Appellant) appeals, in a self-

 4 represented capacity, from the district court’s issuance of a permanent injunction in

 5 favor of Plaintiffs-Appellees Charlotte Conger and Sara B. Stuart (Plaintiffs). [DS 1;

 6 RP 52] This Court issued a notice proposing to affirm. Appellant has filed a

 7 memorandum opposing this Court’s proposed disposition. Having given due

 8 consideration to Appellant’s arguments in opposition, we affirm.

 9   {2}   First, Appellant contends that our proposed disposition is in error because we

10 relied upon false statements made on the record by Plaintiff Charlotte Conger before

11 the district court, which Appellant contends constitute perjury by Plaintiffs. [MIO

12 unnumbered 2-3] Claims of perjury, a criminal offense, are not properly before us,

13 particularly where such claims were not adequately raised and developed below. See

14 UJI 14-2501 NMRA (setting forth the essential elements to obtain a conviction for

15 perjury); Benz v. Town Ctr. Land, LLC, 2013-NMCA-111, ¶ 24, 314 P.3d 688 (“To

16 preserve an issue for review on appeal, it must appear that appellant fairly invoked a

17 ruling of the trial court on the same grounds argued in the appellate court.” (internal

18 quotation marks and citation omitted)). To the extent Appellant is raising a credibility

19 concern, this Court does not assess credibility. See Sanchez v. Molycorp, Inc., 1985-


                                              2
 1 NMCA-067, ¶ 21, 103 N.M. 148, 703 P.2d 925 (“[I]t is a matter for the trier of fact

 2 to weigh the evidence, determine the credibility of witnesses, reconcile inconsistent

 3 statements, and decide the true facts.”).

 4   {3}   In further support of her contention, Appellant specifically asserts that she did

 5 not try to prevent the inspectors, the Plaintiffs, who were at her apartment, from

 6 leaving the property. [MIO unnumbered 2] Appellant was entitled to present her

 7 version of the facts to the district court, but as noted above, it was within the purview

 8 of the district court to resolve any conflicts in the testimony. See Skeen v. Boyles,

 9 2009-NMCA-080, ¶ 37, 146 N.M. 627, 213 P.3d 531 (stating that, when the district

10 court hears conflicting evidence, “we defer to its determinations of ultimate fact, given

11 that we lack opportunity to observe demeanor, and we cannot weigh the credibility of

12 live witnesses”). As discussed in our notice, substantial evidence was presented in

13 support of the district court’s determination. [CN 3-4] If substantial evidence exists

14 to support the district court’s grant of the permanent injunction, an appellate court will

15 not disturb that decision. See Insure N.M., LLC v. McGonigle, 2000-NMCA-018, ¶ 8,

16 128 N.M. 611, 995 P.2d 1053 (“If there is substantial evidence to support the trial

17 court’s decision, we will not disturb that decision on appeal.”).

18   {4}   Finally, we turn to Appellant’s contention that she needs legal representation

19 in the current matter. [MIO unnumbered 2] “The sixth amendment right to counsel


                                               3
1 guarantee applies only to criminal prosecutions.” State ex rel. Dep’t of Human

2 Services v. Rael, 1982-NMSC-042, ¶ 4, 97 N.M. 640, 642 P.2d 1099. In a civil

3 proceeding such as the present matter, Appellant was not entitled to the appointment

4 of counsel to represent her. Accordingly, we see no basis for error.

5   {5}   For the reasons stated above and in this Court’s notice of proposed disposition,

6 we affirm the district court.

7   {6}   IT IS SO ORDERED.



8                                                _____________________________
9                                                J. MILES HANISEE, Judge

10 WE CONCUR:



11 __________________________________
12 MICHAEL E. VIGIL, Chief Judge



13 __________________________________
14 JAMES J. WECHSLER, Judge




                                             4